            Case 1:19-cv-03645-BAH Document 18 Filed 12/29/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

EDITH BLANK                                                 )
                                                            )
       et al.                                               )
                                                            )
                                                            )
       Plaintiffs,                                          )
                                                            )
       v.                                                   ) Case No. 19-cv-3645
                                                            )
THE ISLAMIC REPUBLIC OF IRAN                                )
                                                            )
                                                            )
       Defendant.                                           )

   FOUR PLAINTIFFS’ MOTION TO TAKE JUDICIAL NOTICE OF EVIDENCE IN
   PRIOR RELATED CASES AND FOR ENTRY OF DEFAULT JUDGMENT AS TO
                       LIABILITY AND DAMAGES


       Plaintiffs in this case are close family members of service members assigned to the

United States Air Force Base in Dhahran, Saudi Arabia, in 1996. Those service members were

injured in a terrorist attack materially supported and planned by Defendant the Islamic Republic

of Iran. This was the “Khobar Towers” terrorist attack, named after the residential complex

where the service members were housed.

       The four plaintiffs who submit this Motion and Memorandum in Support are as follows:

Plaintiff Edith Blank is the mother of servicemember Charles Blank, who was awarded damages

in Akins v Islamic Republic of Iran, 332 F. Supp. 3d 1 (D.D.C. 2018) (BAH). Plaintiff Christine

Cramblett is the sister of Charles Blank. Plaintiff Judith MacKenzie is the mother of

servicemember Nicholas Mackenzie, who was also awarded substantial damages in the same

case; and plaintiff David MacKenzie is the brother of Nicholas Mackenzie.

       Undersigned counsel has been unable to contact the fifth Plaintiff in this action, Jim



                                                1
          Case 1:19-cv-03645-BAH Document 18 Filed 12/29/20 Page 2 of 2




Gaydos, despite repeated attempts over an extended period of time, and undersigned counsel

cannot submit a Declaration or Motion on Mr. Gaydos’ behalf at the present time. Undersigned

counsel has decided that further delay may prejudice the claims of the four other plaintiffs and

has accordingly submitted this Motion with accompanying Declarations on their behalf at this

time.

        If undersigned counsel hears from Mr. Gaydos within a reasonable time frame, and Mr.

Gaydos affirms that he wishes to proceed as a Plaintiff and submit a sworn Declaration, plaintiff

Gaydos will, if the Court permits, submit a supplemental filing. The four moving Plaintiffs

request the Court to proceed with its consideration of their Motion regardless, and to enter a final

Judgment and Order with respect to them in the ordinary course of its deliberation, regardless of

whether Mr. Gaydos re-enters into communication with undersigned counsel.

        For the reasons more fully described and supported in the accompanying Memorandum,

Plaintiffs Edith Blank, Christine Cramblett, Judith MacKenzie and David Mackenzie hereby

move for the Court to take judicial notice of evidence in prior related cases and for entry of a

default judgment against Defendant the Islamic Republic of Iran awarding them compensatory

and punitive damages and pre-judgment interest..



                                                      Respectfully submitted,

                                                      /s/__Paul G Gaston________
                                                      Paul G. Gaston, DC Bar #290833
                                                      LAW OFFICES PAUL G. GASTON
                                                      1901 Pennsylvania Avenue, NW, Suite 607
                                                      Washington DC 20006
                                                      202-296-5856
                                                      paul@gastonlawoffice.com

                                                      Attorney for Plaintiffs



                                                 2
